Citation Nr: 0919479	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-09 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military during 
World War II, from September 1942 to June 1944.  He died in 
October 2003.  The Appellant is his widow.  She appealed to 
the Board of Veterans' Appeals (Board) from a March 2004 
decision by the RO in Boston, Massachusetts.

In her February 2005 substantive appeal (VA Form 9), the 
Appellant requested a hearing at the RO before a Veterans Law 
Judge (VLJ) of the Board - also called a "travel Board" 
hearing.  Her hearing was scheduled for December 8, 2005, 
but prior to that date she submitted a statement canceling 
her hearing request.  See 38 C.F.R. § 20.704(e) (2008).

In December 2006 the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.


FINDINGS OF FACT

1.  According to his death certificate, the Veteran's death 
in October 2003 was from hyperkalemia, renal failure and 
cirrhosis.

2.  These terminal conditions were unrelated to his military 
service and not caused or aggravated by his sole service-
connected disability, schizophrenia, rated 100-percent 
disabling effectively since March 20, 1995.




CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the Veteran's death.  38 
U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1(k). 3.102, 
3.159, 3.303, 3.307, 3.309, 3.312 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that 


the intended purpose of the notice is not frustrated and the 
claimant is given an opportunity to participate effectively 
in the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3).  



Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the Appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Appellant in 
December 2003, prior to the initial adjudication of her claim 
in March 2004.  The letter informed her of the evidence 
required to substantiate her claim and of her and VA's 
respective responsibilities in obtaining supporting evidence.  



In further assisting her with her claim, VA obtained the 
Veteran's service treatment records (STRs) and VA treatment 
records.  Also, following the Board's December 2006 remand, 
the AMC sent the Appellant a letter requesting her 
authorization for release of the Veteran's confidential 
records from a hospice, Sunrise and Rehabilitation Nursing 
Home.  The Appellant did not respond to that letter, however.  
While VA has a duty to assist her in substantiating her 
claim, this duty is not unconditional or a one-way street, as 
she, too, is required to cooperate in VA's efforts to obtain 
the putative evidence.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000); see also Hurd v. West, 13 Vet. App. 449, 452 (2000) 
(appellant cannot passively wait for help from VA). 
Therefore, VA fulfilled its duty to assist her in obtaining 
relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

II.  Cause of Death

The Appellant, as mentioned, is the Veteran's surviving 
spouse.  She is trying to establish her entitlement to 
service connection for the cause of his death.  However, for 
the reasons and bases discussed below, the Board finds that 
his death was unrelated to his military service - including 
to his service-connected disability.  

The Veteran was service connected for schizophrenia 
immediately following his discharge from service in June 
1944.  And effective March 20, 1995, approximately eight 
years prior to his death in October 2003, his disability 
rating for his schizophrenia was increased to 100 percent.  
He had no other service-connected disabilities.

The Veteran's death certificate indicates he died from 
hyperkalemia, renal failure and cirrhosis.



The law provides Dependency and Indemnity Compensation (DIC) 
for a spouse of a Veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  

The death of a Veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).

A contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. 
§ 3.312(c).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.

It is recognized that there are primary causes of death that, 
by their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, 
but, even in such cases, there is for consideration whether 
there may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature. 38 C.F.R. § 3.312(c)(4).



So to establish her entitlement to cause-of-death benefits, 
the Appellant must somehow link the Veteran's death to his 
military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 
419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  And as a lay person, she does not have the 
necessary medical training and/or expertise to establish this 
link, herself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Veteran's service treatment records (STRs) do not mention 
any relevant complaints, treatment or diagnosis of a liver or 
kidney disorder while he was in the military.  38 C.F.R. § 
3.303(b).  Thus, in the absence of any cirrhosis or renal 
failure symptoms in service, his service treatment records 
provide highly probative evidence against his widow-
appellant's cause-of-death claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

As there is no record of relevant symptoms, diagnosis or 
treatment in service, chronicity of disease in service is not 
established, in turn requiring a showing of continuity of 
symptomatology after service to support the claim and medical 
evidence linking the continuous symptomatology to the claimed 
conditions, cirrhosis or renal failure.  See 38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. at 494-97.  

The post-service evidence of record indicates the Veteran was 
diagnosed with renal insufficiency in November 1996, 
approximately fifty years after his discharge from service.  
There is no indication of liver or kidney disease until 
shortly before the Veteran's death in 2003, nearly sixty 
years after his military service ended.  Such a long lapse of 
time between his military service and the initial symptoms of 
liver and kidney disease provides further compelling evidence 
against the claim for cause of death.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).



The Appellant did not submit a medical opinion addressing the 
etiology of the Veteran's fatal kidney and liver conditions.  
A July 2003 VA treatment record indicates the Veteran 
suffered from cirrhosis of unknown etiology.  Obviously then, 
this statement does not provide the required linkage to his 
military service.  

Indeed, upon review of all the evidence submitted, there is 
no opinion linking any of the causes of the Veteran's death 
to his military service that ended nearly sixty years 
earlier.  There equally is no medical nexus evidence 
indicating or even suggesting the Veteran's service-connected 
schizophrenia either caused or aggravated the conditions that 
caused his death, to otherwise secondarily relate his death 
to his military service.  38 C.F.R. § 3.310(a) and (b); Allen 
v. Brown, 7 Vet. App.. 439, 448 (1995).  See also Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. 
App. 148, 158 (1998) and McQueen v. West, 13 Vet. App. 237 
(1999)

Absent evidence of this required nexus, service connection 
for the cause of the Veteran's death is not warranted.  
Moreover, because the preponderance of the evidence is 
against the Appellant's claim, the benefit-of-the-doubt 
doctrine does not apply and her claim must be denied.  
38 U.S.C. § 5107(b) (West 2002); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


